DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III (as per Office Action dated September 3, 2021), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al., US Pub. 2016/0027562.
Regarding claim 9, Feng teaches an arrangement (see at least figures 2A and 2B), comprising:
a substrate (layers 102 and/or 110; see paragraph 0019) having at least two areas, wherein a first of the two areas is an active area (upper area of the substrate with resistive pattern) and a second of the two areas is a passive area (lower area of the substrate);
at least one resistive pattern (108; see paragraph 0020) placed in a surface of the active area (recessed area 106), the at least one resistive pattern placed onto the substrate through an additive manufacturing process (spraying droplets using ink jet 114; paragraph 0020);
a first connection pad (contact pad 104 to left side of the substrate) connected to the at least one resistive pattern placed in the surface of the active area; and
a second connection pad (contact pad 104 to the right side of the substrate) connected to the at least one resistive pattern placed in the surface of the active area.
Regarding claim 11, Feng teaches the arrangement, wherein the substrate is non- conductive polymer (Feng teaches the substrate material comprising of ceramic or other equivalent non-conductive, inert material or composition; see paragraph 0019).
Regarding claim 12, Feng teaches the arrangement, wherein the resistive pattern is a distributed pattern (402 and/or 405; see at least figure 4 and/or 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Goto et al., US Pat. 7,595,716.
Regarding claim 10, Feng teaches the claimed invention, including the resistive pattern being made of a pattern created with a resistive component (material 108) one of on and within the substrate.
Feng, however, do not list a metal material for the resistive pattern.
Goto teaches resistive ink material (comprising Ru; see col. 8, lines 1-10) printed on a substrate.  Goto teaches controlling resistance and viscosity of the resistive material (resistive ink 1 and 2; see col. 7, lines 25-35, lines 45-55, and col. 8, lines 1-28).  
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Goto with Feng, since the material selection for the resistive component taught by Goto controls the total resistance and/or the viscosity for the printable ink.  
Regarding claim 13, Feng teaches the claimed invention except for the resistive pattern having a clustered pattern.
Goto teaches printing resistive material (resistive ink 1a and 2a; see at least figures 2, 3 and 6) having a cluster pattern, the cluster size, shape, number of dots, and arrangement of the group controlling the resistance (see at least col. 7, line 45-55).   
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zenou et al., Kumashiro et al., Kosowsky et al., Kodas et al., Williams, Klek et al., teach resistive patterns on a substrate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833